MARTIN MARIETTA MATERIALS, INC.
THIRD AMENDED AND RESTATED
EMPLOYMENT PROTECTION AGREEMENT
          This Employment Protection Agreement between Martin Marietta
Materials, Inc., a North Carolina corporation (the “Company”), and
                     (the “Employee”), dated as of this August 13, 2008 (the
“Effective Date”).
W I T N E S S E T H:
          WHEREAS, Employee is a valuable member of management of the Company
and the Company desires to ensure the continuity of its senior management; and
          WHEREAS, it is the determination of the Company that management
continuity is most likely to occur if senior management is financially protected
against involuntary termination following a “Change of Control” (as defined
below) of the Company; and
          WHEREAS, this Agreement is entered into to provide the Employee with
payments and benefits upon certain terminations of the Employee’s employment
with the Company in connection with a Change of Control, in consideration of the
Employee’s continued service to the Company (which the parties hereto agree
constitutes adequate consideration to support the Company’s obligations under
this Agreement); and
          WHEREAS, the Company and the Employee desire to reflect their
intention as set forth in this Agreement.
          NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, it is hereby agreed by and between the
Company and the Employee, each of whom intends to be legally bound, as follows:
          1. Definitions. For purposes of this Agreement,
          (a) “Annual Bonus” shall mean the Employee’s highest annual bonus paid
in a calendar year beginning five years prior to a Change of Control and ending
on the date of termination of employment.
          (b) “Base Salary” shall mean the highest annual rate of base salary
that the Employee receives from the Company or its affiliates in any pay period
within the twelve-month period ending on the date of a Change of Control;
provided, however, that for purposes of calculating the payment described in
Section 3(a)(ii), “Base Salary” shall mean the highest annual rate of base
salary that the Employee receives from the Company or its affiliates in any pay
period beginning five years prior to a Change of Control and ending on the date
of termination of employment.
          (c) “Board” shall mean the Board of Directors of the Company.

Page 1 of 13



--------------------------------------------------------------------------------



 



          (d) “Cause” shall mean the Employee’s having been convicted in a court
of competent jurisdiction of a felony or has been adjudged by a court of
competent jurisdiction to be liable for fraudulent or dishonest conduct, or
gross abuse of authority or discretion, with respect to the Company, and such
conviction or adjudication has become final and non-appealable. The Employee
shall not be deemed to have been terminated for Cause, unless the Company shall
have given the Employee (A) notice setting forth, in reasonable detail, the
facts and circumstances claimed to provide a basis for termination for Cause,
(B) a reasonable opportunity for the Employee, together with his counsel, to be
heard before the Board and (C) a notice of termination stating that, in the
reasonable judgment of the Board, the Employee was guilty of conduct
constituting Cause and specifying the particulars thereof in reasonable detail.
          (e) “Change of Control” shall mean:
(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (an “Acquiring Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 40% or more of
either (A) the fully diluted shares of common stock of the Company, as reflected
on the Company’s financial statements (the “Outstanding Company Common Stock”),
or (B) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (i), the following acquisitions shall not constitute a Change
of Control: (X) any acquisition by the Company or any “affiliate” of the
Company, within the meaning of 17 C.F.R. § 230.405 (an “Affiliate”), (Y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliate of the Company or (Z) any acquisition
by any entity pursuant to a transaction which complies with clauses (A), (B) and
(C) of subsection (iii) of this definition; or
(ii) Individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board; or
(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then

Page 2 of 13



--------------------------------------------------------------------------------



 



outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, and (B) no Person (excluding any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliate of the Company, or such corporation resulting from such Business
Combination or any Affiliate of such corporation) beneficially owns, directly or
indirectly, 40% or more of, respectively, the fully diluted shares of common
stock of the corporation resulting from such Business Combination, as reflected
on such corporation’s financial statements, or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or
(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
          (f) “COBRA” shall mean 29 U.S.C. §§ 1161-1168, as amended from time to
time.

          (g) “Death” shall mean a death that occurs other than by suicide.
          (h) “Disability” shall mean a medically determined physical or mental
impairment which qualifies the Employee for benefits under the Company’s
long-term disability program, provided that the Employee would be considered
“disabled” under Treas. Reg. § 1.409A-3(i)(4). An Employee shall not be deemed
to have incurred a Disability until such benefits actually become payable (i.e.,
after any applicable waiting period). If the Company does not maintain a
long-term disability program, or if the Employee does not elect coverage under
such program, Disability shall have the meaning ascribed to it by Treas. Reg. §
1.409A-3(i)(4).
          (i) “Good Reason” shall mean (i) a good faith determination by the
Employee that the Company or any of its officers has (A) taken any action which
materially and adversely changes the Employee’s position (including titles),
authority or responsibilities with the Company or reduces the Employee’s ability
to carry out his duties and responsibilities with the Company or (B) has failed
to take any action where such failure results in material and adverse changes in
the Employee’s position (including titles), authority or responsibilities with
the Company or reduces the Employee’s ability to carry out his duties and
responsibilities with the

Page 3 of 13



--------------------------------------------------------------------------------



 



Company; (ii) a reduction in the Employee’s Base Salary or other forms of
compensation (including, without limitation, any equity compensation); or
(iii) requiring the Employee to be employed at any location more than 35 miles
further from his principal residence than the location at which the Employee was
employed immediately preceding the Change of Control, in any case of (i),
(ii) or (iii) without the Employee’s prior written consent.
          (j) “Incumbent Board” shall mean a member of the Board of Directors of
the Corporation who is not an Acquiring Person, or an affiliate (as defined in
Rule 12b-2 of the Exchange Act) or an associate (as defined in Rule 12b-2 of the
Exchange Act) of an Acquiring Person, or a representative or nominee of an
Acquiring Person.
          (k) “IRS” shall mean the United States Internal Revenue Service.
          (l) “Perquisites” shall mean any perquisites provided to the Employee
by the Company at any time during the three-year period prior to the Employee’s
termination of employment, including, without limitation, personal use of a
leased automobile, Company-paid country club/dinner club dues, Company-paid
airline club dues and Company-paid professional dues.
          (m) “Term” shall mean the term of this Agreement as set forth in
Section 2.
          (n) “Welfare Benefits” shall mean all benefits provided by the Company
to its employees pursuant to an “employee welfare benefit plan” as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended.
          2. Effective Date; Term. This Agreement shall be effective as of the
Effective Date, and shall remain in effect until the Employee’s employment with
the Company ceases for any reason. Notwithstanding this Section 2, the Company’s
obligations under this Agreement shall survive the termination of this Agreement
if all events giving rise to such obligations (including, without limitation,
the Employee’s termination of employment under the circumstances described in
Section 3(i), (ii) and (iii)) occurred prior to such termination.
          3. Obligations of the Company upon Termination. If, during the two
year period following the effective date of a Change of Control, the Company
terminates the Employee’s employment other than for Cause or Disability, or the
Employee terminates his employment for Good Reason, or in the event of the
Employee Death while in active employment with the Company, or if, during the
thirty day period following the two year anniversary of the effective date of a
Change of Control, the Employee terminates his employment for any reason, the
Company shall pay the compensation and provide the benefits described in this
Section 3. Anything in this Agreement to the contrary notwithstanding, if (i) a
Change of Control occurs, (ii) the Employee’s employment with the Company is
terminated by the Company without Cause before the date on which the
consummation of the Change of Control occurred, and (iii) it is reasonably
demonstrated by the Employee that such termination of employment arose in
connection with or in anticipation of a transaction which, if consummated, would
constitute a Change of Control (whether or not with respect to the party first
coming to the Company’s attention), then, for purposes of this Agreement and

Page 4 of 13



--------------------------------------------------------------------------------



 



notwithstanding any other action taken by the Company or the Employee (including
execution of a general release of claims), the Employee’s termination shall be
deemed to have occurred with Good Reason after consummation of a transaction
constituting a Change of Control, and the Company shall pay the compensation and
provide the benefits described in this Section 3, subject to a credit for the
value of any other post-termination compensation and benefits paid to the
Employee without regard to the Employee’s rights under this Agreement.
          (a) The Company shall pay to the Employee in a lump sum on the first
day of the seventh month beginning after Employee’s termination of employment:
(i) if not theretofore paid, an amount equal to any portion of the Employee’s
earned but unpaid Base Salary (including unused but accrued vacation time)
through the date of termination of employment; and
(ii) a cash amount equal to three times the sum of:
(A) the Employee’s annual Base Salary;
(B) the Employee’s Annual Bonus; and
(C) the aggregate value of the Employee’s Perquisites.
          (b) The Company shall pay to the Employee a pro-rata portion of the
target annual bonus (as defined in this paragraph) with respect to the fiscal
year in which the Employee’s employment terminated, payable on the date that it
would have otherwise been paid, but in no event later than March 15th of the
year following the year in which it otherwise would have been paid, equal to the
product of (i) the Employee’s target annual bonus (as defined in this paragraph)
for the full year multiplied by (ii) a fraction, the numerator of which is the
number of days elapsed from the beginning of the applicable fiscal year to the
date of termination and the denominator of which is 365. The target annual bonus
is as set forth in the Corporation’s Executive Incentive Plan and attached
hereto as Exhibit A.
          (c) The Company shall provide, for the period of three years following
the date of Employee’s termination of employment, all Welfare Benefits for the
Employee and his dependents and beneficiaries that are at least as favorable in
all material respects as the benefits provided to such person immediately
preceding the Change of Control and to employees employed by the Company or its
successor in positions following the Change of Control that are similar to the
position the Employee held immediately prior to the Change of Control
(“Similarly Situated Active Employees”); provided, however, that, with respect
to this Section 3(c), the Employee shall be required to pay the same share of
the cost of such Welfare Benefits as Similarly Situated Active Employees; and
provided further that if medical coverage provided to the Employee pursuant to
this Section 3(c) would expire later than the date upon which COBRA coverage for
the Employee (determined without regard to this Agreement) would expire (the
“Normal COBRA Expiration Date”), continued medical coverage provided to the
Employee hereunder following the Normal COBRA Expiration Date shall be subject
to the reimbursement provisions of Section 9(c) of this Agreement.
Notwithstanding anything to the contrary set forth

Page 5 of 13



--------------------------------------------------------------------------------



 



above, the Company, in its sole discretion, may discontinue any medical plan
coverage contemplated hereunder in the event that such continuation is not
permitted under or would adversely affect the tax status of the plan or plans of
the Company pursuant to which the coverage is provided, in which case the
Company shall provide such coverage through insurance or other arrangements.
          (d) The Company shall pay to the Employee in a lump sum within 15 days
following Employee’s termination of employment an amount equal to the sum of
(i) matching contributions that the Company would have made to the Company’s
tax-qualified defined contribution plan on behalf of the Employee had Employee
remained an employee of the Company for the three-year period following the date
of Employee’s termination of employment assuming the Employee contributed to
such plan as elective deferral contributions the maximum amount permissible by
applicable law and the terms of such plan, and (ii) the additional amount the
Employee would have received as a benefit under the Company’s tax-qualified
defined benefit pension plan had Employee remained an employee of the Company
for the three-year period following the date of Employee’s termination of
employment. The amounts described herein shall be determined under the terms of
each respective plan as in effect immediately prior to the effective date of the
Change of Control.
          (e) The Employee shall continue to be entitled to the rights and
benefits described in (i) Section 11 of the Company’s Amended and Restated
Supplemental Excess Retirement Plan and (ii) the Company’s Amended and Restated
Stock-Based Award Plan and the award agreements entered into in connection with
such Stock-Based Award Plan.
          (f) The Company shall provide the Employee with the same retiree
medical benefits that were in effect for retirees of the Company immediately
prior to the Change of Control, based on the Employee’s years of service,
including service after the Change of Control; provided, however, that if
Employee is less than age 55 on the date of termination of employment, Employee
shall be treated for purposes of entitlement to such benefits as if he had
attained age 55 prior to such termination.
          4. Certain Additional Payments by the Company.
          (a) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Employee, or any benefit provided by the Company to
the Employee (whether paid or payable or distributed or distributable provided
pursuant to the terms of this Agreement or otherwise, but determined without
regard to any additional payments required under this Section 4) (the “Total
Payments”) would be subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision) or any interest or penalties are incurred by
the Employee with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Employee shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Employee of all taxes with respect to the Gross-Up Payment (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up

Page 6 of 13



--------------------------------------------------------------------------------



 



Payment, the Employee retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payment.
          (b) Notwithstanding anything in Section 4(a) to the contrary, the
Gross-Up Payment shall only be made to the Employee if the Total Payments exceed
the maximum dollar amount that would be payable to the Employee without
application of the Excise Tax by more than fifty thousand dollars ($50,000.00).
If the Total Payments exceed the maximum dollar amount that would be payable to
the Employee without application of the Excise Tax by an amount which is equal
to or less than fifty thousand dollars ($50,000.00), the Total Payments will be
limited to the minimum extent necessary to ensure that the Total Payments do not
give rise to the Excise Tax.
          (c) Subject to the provisions of Section 4(d), all determinations
required to be made under this Section 4, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by Ernst & Young
or such other nationally recognized accounting firm then auditing the accounts
of the Company (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Employee within 15 business days of the
receipt of notice from the Employee that there has been a Payment, or such
earlier time as is requested by the Company. In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change of Control, or is unwilling or unable to perform its
obligations pursuant to this Section 4, the Employee shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, determined pursuant to this
Section 4, shall be paid by the Company to the Employee within five days of the
receipt of the Accounting Firm’s determination, but in no event later than the
latest date consistent with the requirements of Treas. Reg. § 1.409A-3(i)(1)(v)
(or any successor provision). Any determination by the Accounting Firm shall be
binding upon the Company and the Employee. As a result of the potential
uncertainty in the application of Section 4999 of the Code (or any successor
provision) at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 4(d) and the Employee thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Employee.
          (d) The Employee shall notify the Company in writing of any claim by
the IRS that, if successful, would require the payment by the Company of the
Gross-Up Payment. Such notification shall be given as soon as practicable but no
later than 20 business days after the Employee is informed in writing of such
claim and shall apprise the Company of the nature of such claim and the date on
which such claim is requested to be paid. The Employee shall not pay such claim
prior to the expiration of the 30-day period following the date on which he
gives such notice to the Company (or such shorter period ending on the date that
any payment of taxes

Page 7 of 13



--------------------------------------------------------------------------------



 



with respect to such claim is due). If the Company notifies the Employee in
writing prior to the expiration of such period that it desires to contest such
claim, the Employee shall:
(i) give the Company any information reasonably requested by the Company
relating to such claim,
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,
(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and
(iv) permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Employee harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Section 4(d), the Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Employee to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and the Employee agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Employee to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Employee, on an interest-free basis, and shall indemnify and hold
the Employee harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Employee with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Employee shall be entitled to settle or contest, as the case may be, any
other issue raised by the IRS or any other taxing authority.
          (e) If, after the receipt by the Employee of an amount advanced by the
Company pursuant to Section 4(d), the Employee becomes entitled to receive any
refund with respect to such claim, the Employee shall (subject to the Company’s
complying with the requirements of Section 4(d)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by

Page 8 of 13



--------------------------------------------------------------------------------



 



the Employee of an amount advanced by the Company pursuant to Section 4(d), a
determination is made that the Employee shall not be entitled to any refund with
respect to such claim and the Company does not notify the Employee in writing of
its intent to contest such denial of refund prior to the expiration of 30 days
after such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.
          5. Other Compensation and Benefits. The amounts payable under this
Agreement in accordance with Sections 3(a), (b), (d), (e) and (f) shall not be
reduced on account of any compensation received by the Employee from other
employment. From and after the date the Employee is employed by a third party
which provides any of the benefits described in Section 3(c), the Company shall
not be obligated to provide the benefits to the extent provided by such third
party.
          6. Legal Fees and Expenses. The Company shall promptly pay all
reasonable legal fees and expenses incurred by the Employee in connection with
enforcing any right of the Employee pursuant to and afforded by this Agreement
upon submission by the Employee to the Company of an invoice (or other similar
document) that reasonably describes the fee or expense to be paid; provided,
however, that the Employee shall reimburse to the Company the amount of any such
legal fees and expenses paid by the Company if, in connection with enforcing any
right of the Employee pursuant to and afforded by this Agreement, a duly
authorized court of law determines that the Employee’s claim was frivolous.
          7. Confidential Information. The Employee shall not, during the
three-year period following the termination of his employment, disclose any
material secret or confidential information, knowledge or data relating to the
Company or any of its affiliated companies, and their respective businesses,
obtained by the Employee during his employment by the Company or any of its
affiliated companies and which is not otherwise public knowledge. In no event
shall an asserted violation of the provisions of this Section 7 constitute a
basis for deferring or withholding any amounts or benefits otherwise payable to
the Employee under this Agreement.
          8. Release from Other Severance Benefits; COBRA. This Agreement
represents the Employee’s exclusive right to severance benefits in the event of
his termination of employment with the Company on or after a Change of Control.
The Employee hereby waives and releases the Company from the obligation to pay
any severance benefits to the Employee on account of a termination of employment
on or after a Change of Control, under any termination or severance policy of
the Company other than this Agreement. To the extent that the obligation of the
Company to provide medical benefits pursuant to Section 3(c) is fulfilled, the
period in which such medical benefits are provided shall be credited towards the
continued health care coverage required to be offered to the Employee by COBRA,
to the extent allowable under COBRA and the regulations promulgated thereunder.
In the event that no payment or benefits are required pursuant to Sections 3(a)
and (c), the Employee rescinds any such waiver and release. Except for payments
provided pursuant to the Company’s formal severance policy, if any, the benefits
and payments to be provided by this Agreement will not reduce or eliminate any
benefits or payments of any kind whatsoever that are to be provided to the
Employee,

Page 9 of 13



--------------------------------------------------------------------------------



 



including but not limited to, under any vacation policy, defined benefit
retirement plan, defined contribution retirement plan, and the Company’s
Supplemental Excess Retirement Plan.
          9. Section 409A.
          (a) Notwithstanding any other provision of this Agreement to the
contrary, any payment or benefit described in Section 3 that represents a
“deferral of compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended from time to time (“Code”), and its
implementing regulations and guidance (“Section 409A”), shall only be paid or
provided to the Employee upon his termination of employment if such termination
of employment is a “separation from service” (as that term is defined in Treas.
Reg. § 1.409A-1(h)). To the extent that the Employee’s termination of employment
is not such a “separation from service,” such payments will commence as soon as
a “separation from service” occurs.
          (b) To the extent compliance with the requirements of Treas. Reg. §
1.409A-3(i)(2) (or any successor provision) is necessary to avoid the
application of an additional tax under Section 409A to payments due the Employee
upon or following his separation from service, then notwithstanding any other
provision of this Agreement (or any otherwise applicable plan, policy, agreement
or arrangement), any such payments that are otherwise due within six months
following the Employee’s termination of employment will be deferred (without
interest) and paid to the Employee in a lump sum immediately following that six
month period. This provision shall not be construed as preventing payments
pursuant to Section 3 hereof provided such payments do not give rise to an
excise tax under Section 409A, in which case payment shall be made as otherwise
contemplated by Section 3.
          (c) Notwithstanding anything herein to the contrary or otherwise,
except to the extent any expense, reimbursement or in-kind benefit provided
pursuant to this Agreement does not constitute a “deferral of compensation”
within the meaning of Section 409A, (i) the amount of expenses eligible for
reimbursement or in-kind benefits provided to the Employee during any calendar
year will not affect the amount of expenses eligible for reimbursement or
in-kind benefits provided to the Employee in any other calendar year, (ii) the
reimbursements for expenses for which the Employee is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred and (iii) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit.
          (d) Anything to the contrary herein notwithstanding, all benefits or
payments provided by the Company to the Employee that would be deemed to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A are intended to comply with Section 409A. If, however, any such
benefit or payment is deemed to not comply with Section 409A, the Company and
the Employee agree to renegotiate in good faith any such benefit or payment
(including, without limitation, as to the timing of any severance payments
payable hereof) so that either (i) Section 409A will not apply or
(ii) compliance with Section 409A will be achieved.

Page 10 of 13



--------------------------------------------------------------------------------



 



          10. Successors.
          (a) This Agreement is personal to the Employee and, without the prior
written consent of the Company, shall not be assignable by the Employee
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Employee’s legal
representatives. Notwithstanding anything herein to the contrary, the Employee
may designate a beneficiary to receive the benefits payable under this
Agreement. Such beneficiary designation must be made in writing and received by
the Corporation’s Corporate Secretary prior to the commencement of any payments
under this Agreement.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors. The Company shall cause any successor to its
business, in any transaction in which this Agreement would not be assumed by
such successor by operation of law, to assume this Agreement by contract.
          11. Miscellaneous.
          (a) Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of North Carolina, applied without
reference to principles of conflict of laws.
          (b) Notices. All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid, or
overnight delivery service requiring acknowledgement of receipt, addressed as
follows:

             
 
           
 
  If to the Employee:        
 
     
 
   
 
     
 
   
 
     
 
   
 
           
 
  If to the Company:   Martin Marietta Materials, Inc.    
 
      2710 Wycliff Road    
 
      Raleigh, North Carolina 27607    
 
      Attention: Senior Vice President, General Counsel and Corporate Secretary
   

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.
     (c) Tax Withholding. The Company may withhold from any amounts payable
under this Agreement such Federal, state or local taxes as shall be required to
be withheld pursuant to any applicable law or regulation.
[SIGNATURES ON FOLLOWING PAGE]

Page 11 of 13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Employee has hereunto set his hand and the Company
has caused this Agreement to be executed in its name on its behalf, as of the
day and year first above written.

            MARTIN MARIETTA MATERIALS, INC.
      By:           Stephen P. Zelnak, Jr.        Chairman and Chief Executive
Officer     

         
[SEAL]
       
 
  EMPLOYEE    
 
       
 
 
 
                       [Name]    

Page 12 of 13



--------------------------------------------------------------------------------



 



EXHIBIT A
TARGET ANNUAL BONUS

      RESPONSIBILITY LEVEL   TARGET INCENTIVE AWARD
(% OF ANNUAL SALARY)

Page 13 of 13